Citation Nr: 0115676	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee.  

3.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from February 1986 to August 
1987.  The evidence further indicates that she served in the 
reserves, and had active duty for training purposes, the 
dates of which are unconfirmed.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that she has developed a chronic low 
back disability as a result of an injury she sustained while 
on active duty for training.  She states that this injury 
occurred in 1992 or 1993, and that she has had continuous 
back problems since that time.  Furthermore, the veteran 
contends that her service connected bilateral patellofemoral 
syndrome is productive of symptomatology that warrants a 
compensable evaluation.  She says that she has continuous 
pain of both knees, which causes her to miss several days of 
work each month.  She states that there is locking of the 
left knee, and a reduced range of motion for both knees.  The 
veteran argues that this symptomatology warrants a 
compensable evaluation for each knee.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran informed the RO that she had been scheduled to 
receive treatment from a private doctor on March 24, 2000 for 
her back and knee pain.  The RO wrote the veteran in May 
2000, and requested that she provide a copy of the most 
recent treatment records from her doctors, including the 
records of the March 24, 2000 appointment.  In response, the 
veteran provided the RO with authorization to obtain her 
medical records, supplied the RO with the names and addresses 
of Dr. Mosley and Dr. Don in July 2000, and requested that 
their records be obtained and added to her claims folder.  
However, there is no indication that the RO has contacted the 
veteran's private doctors since July 2000, or otherwise 
attempted to obtain the relevant records.  The Board believes 
that the RO should attempt to obtain these records and 
associate them with the claims folder.  

The veteran was afforded a VA examination of her back in 
January 1999.  She gave a history of an injury to her back 
during training in 1992 or 1993.  The examiner noted that 
there were no records contained in the claims folder to 
confirm this injury.  However, an August 1991 Statement of 
Medical Examination and Duty Status notes that the veteran 
injured her back in August 1991 while participating in a 
field training exercise.  The diagnosis was low back strain.  
The injury was considered to have been in the line of duty.  
In addition, private medical records have been recently 
received which show treatment for a back injury sustained 
during military training.  These records indicate that the 
veteran was seen in August 1991 and October 1991.  Finally, 
other private medical records dated October 1998 from the 
same doctor who treated the veteran in August 1991 and 
October 1991 note that the veteran had experienced back pain 
since an injury in the military.  As the January 1999 VA 
examiner did not have access to the private treatment 
records, and as he did not express an opinion as to the 
etiology of the veteran's back disability, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to obtain an opinion as to the etiology 
of her back disability.  

The veteran has been afforded VA examinations of her service 
connected knee disabilities in January 1999 and May 2000.  At 
the May 2000 examination, the veteran complained of bilateral 
pain, which was precipitated on prolonged standing or 
walking, bending at the knees, or going up or down stairs.  
She said that she normally lost three to four days of work 
each month due to her pain, which she described as a 9 on a 
scale of 1 to 10 for bad days.  Finally, she said that her 
knee disabilities had caused her to fall on several 
occasions.  Many of these complaints were repeated at the 
February 2000 hearing.  However, neither of the VA 
examinations addressed the potential disability that results 
from pain, weakness, excess fatigability, or incoordination.  
The VA is required to consider these factors in the 
evaluation of the veteran's disabilities.  DeLuca v. Brown, 8 
Vet. App. 321 (1995).  Furthermore, the May 2000 VA 
examination found that in addition to patellofemoral syndrome 
of each knee, the veteran had degenerative joint disease of 
the right knee.  Service connection for this disability was 
established separately from the patellofemoral syndrome of 
the right knee in a July 2000 rating decision, and a 10 
percent evaluation was assigned.  However, the examiner did 
not note if the degenerative joint disease constituted a 
separate disability, or if it was a natural progression of 
the patellofemoral syndrome for which the veteran was already 
service connected.  Finally, if these constitute two separate 
disabilities, the examiner did not attempt to differentiate 
the symptomatology attributable to each.  Therefore, the 
Board finds that an additional VA orthopedic examination of 
the veteran's knees would be useful in reaching a decision in 
this appeal.  

The Board notes that the issues of entitlement to a 
compensable evaluation for the patellofemoral syndrome of the 
right knee and left knee involve the veteran's 
dissatisfaction with the initial rating for her disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims has found 
that there is a distinction between a veteran's disagreement 
with the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, it is apparent from the review of the claims folder 
that there has been some difficulty in the verification of 
the veteran's dates of active duty for training in her 
reserve unit, and in obtaining all service medical records.  
Apparently, the RO has contacted the veteran as well as the 
Army, and while some personnel records and service medical 
records have been obtained, the dates of the veteran's active 
duty for training purposes remain unverified, and it remains 
unclear whether or not all service medical records have been 
obtained.  Furthermore, although the veteran was requested to 
provide the RO with the name and address of her reserve unit 
in order to assist in verifying dates and obtaining records, 
her reply is not contained in the claims folder.  Therefore, 
as this information may have some bearing on the veteran's 
claim for entitlement to service connection for a low back 
disability, the Board finds that additional attempts at 
verification of service and at obtaining all service medical 
records should be made.  

Accordingly, this case is REMANDED for the following:


1.  The RO should make another attempt 
through official channels to ensure that 
all service medical records have been 
obtained.  The veteran's reserve unit 
should be contacted directly, and asked 
to provide any service medical records 
that have not previously been provided, 
including records pertaining to her 
August 1991 back injury.  If these 
records are not stored at the veteran's 
reserve unit, this unit should be 
requested to provide the location of her 
records.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her knee 
disabilities and her back disability 
since March 2000.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  In particular, the 
records of Julian C. Mosley, Jr. M.D., 
and Irl J. Don, M.D., should be obtained 
from the addresses provided by the 
veteran in her July 2000 letter.  This 
should include the report of her March 
24, 2000 examination.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her back 
disability, and the current level of 
severity of her service connected knee 
disabilities.  All indicated tests and 
studies should be conducted.  The range 
of motions should be provided in degrees, 
and the normal range of motion for the 
back and the knees should be noted in the 
report.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's disabilities.  With respect to 
the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to these 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to these 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
these disabilities.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  After completion of the 
examination and review of the medical 
history contained in the claims folder, 
the examiner(s) should attempt to express 
the following opinions: 1) Is it as 
likely as not that the veteran's current 
back disability is the same as or has 
developed as a result of the back injury 
she sustained during training in August 
1991 or as the result of any other back 
injury that is confirmed in her service 
medical records?  2) What is the 
relationship between the veteran's 
patellofemoral syndrome of the right knee 
and degenerative joint disease of the 
right knee?  Do these constitute two 
separate and distinct disabilities, or a 
progression of the same disability?  3) 
If the patellofemoral syndrome of the 
right knee and the degenerative joint 
disease of the right knee constitute two 
separate disabilities, please attempt to 
identify what symptomatology is 
attributable to each disability.  If this 
is not possible, then it should be noted.  
All findings and opinions should be 
contained in a typewritten report. 

4.  The RO should make an additional 
attempt to verify, through official 
channels, the veteran's periods of active 
duty for training.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  Entitlement to a staged 
ratings for the veteran's service 
connected patellofemoral syndrome of the 
right and left knees is to be considered.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





